Citation Nr: 1602385	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-20 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 40 percent for adenocarcinoma of the prostate.  

3.  Entitlement to a rating in excess of 30 percent for major depressive disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 25, 2011.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to June 1964, and from September 1964 to February 1981, including service in the Republic of Vietnam from September 1969 to September 1970.  His decorations include the Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the San Juan, Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to increased ratings for major depressive disorder and adenocarcinoma of the prostate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran had, at worst Level VIII hearing acuity in the right ear and Level VII hearing acuity in the left ear; the rating criteria contemplates the Veteran's hearing loss symptoms.  

2.  It is reasonably shown that from February 2009, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  The criteria for a grant of TDIU, effective from February 2009,  have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Inasmuch as this decision grants entitlement to a TDIU rating, no discussion of VCAA as to that matter is necessary. 

Regarding the increased rating claim for bilateral hearing loss, in a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A July 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran was provided with a VA examination in March 2009.  The Board finds that the examination report is adequate for evaluation purposes because the examiner conducted a clinical evaluation, interviewed the Veteran and elicited his complaints, and described the disability in sufficient detail so that the Board's evaluation of the disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board finds that a new examination is not required in this case as the Veteran has not alleged that his disability has worsened since the prior examination, and a remand is not required solely due to the passage of time since the March 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background, and Analysis

Bilateral Hearing Loss

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage requirements represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1. 

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including Puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Historically, a December 1981 rating decision granted service connection for bilateral hearing loss, rated 0 percent, effective March 1, 1981.  An October 2002 rating decision granted an increased 40 percent rating, effective June 14, 2002.  The instant claim for an increased rating was received in February 2009.  The March 2009 rating decision on appeal continued a 40 percent rating for the Veteran's service-connected bilateral hearing loss.  

On March 2009 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

60
90
105
105
LEFT

50
85
85
90

The average puretone thresholds were 90 decibels in the right ear and 78 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 64 percent in the left ear.  The Veteran reported difficulty with hearing, especially in a crowded environment with a noisy background.  The diagnosis was moderately severe to profound sensorineural right ear hearing loss, and moderate to severe sensorineural left ear hearing loss.  

In this case, the audiometric findings during the pendency of this appeal show that the Veteran is not warranted a rating in excess of 40 percent. 

Applying the results of the March 2009 examination to Table VI produces a finding that the Veteran had Level VII hearing acuity in the right ear, and Level VII hearing acuity in the left ear, warranting a 40 percent rating.  Applying the results to Table VIa (as there is an exceptional pattern of hearing impairment in the right ear under 38  C.F.R. § 4.86(a)) produces a finding that the Veteran had Level VIII hearing acuity in the right ear and Level VII hearing acuity in the left ear, warranting a 40 percent rating.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his bilateral hearing loss at any time during the appeal period.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  On this basis, the Veteran is not entitled to a rating in excess of 40 percent as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.   The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that his bilateral hearing loss does not interfere with his work beyond that contemplated by the currently assigned 40 percent rating.  The functional loss noted and self-reported by the Veteran, in essence, difficulty hearing, particularly in a crowded environment, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  

In making this determination, the Board is cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the March 2009 VA examiner noted the impact of the Veteran's hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

TDIU Prior to February 25, 2011

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

For the period from February 25, 2011, the Veteran has a combined 100 percent schedular rating.  Hence, this case focuses on the period prior to February 25, 2011.  The Veteran has a combined 90 percent schedular rating since August 2, 2004.  The instant claim was filed in February 2009.  

Prior to February 25, 2011, the Veteran was service-connected for bilateral hearing loss, adenocarcinoma of the prostate, major depressive disorder, Parkinson's disease, status post gastrectomy with dumping syndrome, dermatophytosis of hands and tinea corporis, and erectile dysfunction, for a combined 90 percent schedular rating.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities are of such nature and severity as to preclude substantially gainful employment.  

The record reflects that the Veteran retired in 2004 as a United States Postal Service clerk.  See February 27, 2009 VA Form 21-8940, his application for TDIU benefits from which this appeal arose.  His post-service work experience was working exclusively as a United States Postal Service employee.  The Veteran's educational background includes approximately two years of college.  Id.  

The evidence of record includes a March 2009 VA genitourinary examination report that indicated the Veteran wore absorbent material that must be changed 2 to 4 times per day.  March 2009 VA mental disorders examination included the Veteran's report that after having surgery for his prostate cancer, his urine would spill and he felt embarrassed.  The examiner provided a diagnosis of major depressive disorder, recurrent, moderate to severe, with cognitive impairment due to multiple etiologies including depression and Parkinson's disease.  Moreover, the Veteran's occupational functioning is moderately compromised due to depressive symptomatology and memory deficits related to it.  He also lacks the interest or motivation to complete a normal workday and has attention and concentration and memory deficits which preclude the performance of a gainful job.  

On March 2009 VA audiological evaluation, the Veteran reported difficulty with hearing, especially in a crowded environment with a noisy background.  

On February 2011 VA peripheral nerves examination, the examiner opined that the Veteran is considered to be unemployable due to his advanced age and Parkinson's disease which is a very disabling condition.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment from his date of claim, February 2009.  

The Board finds it significant that the Veteran's post-service work experience appears to be primarily as a clerk for the United States Postal Service.  Moreover, the March 2009 VA mental disorders examination report indicated that the Veteran lacks the interest or motivation to complete a normal workday and has attention and concentration and memory deficits would preclude the performance of a gainful job.  While the February 2011 VA peripheral nerves examiner opined that the Veteran is considered to be unemployable due to his advanced age and Parkinson's disease, age is not a factor to be considered in determining whether an individual is capable of substantially gainful employment.  The pertinent question in this case is whether, based on the Veteran's particular level of education, special training, and previous work experience, he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  Significantly, there is no evidence that the Veteran is capable of a substantially gainful occupation due to his service-connected disabilities, and particularly due to his major depressive disorder and his Parkinson's disease.   

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating from his date of claim, February 2009.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

A rating in excess of 40 percent for bilateral hearing loss is denied.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disability, effective from February 27, 2009, is granted.  


REMAND

The Board finds that the Veteran's claims for an increased rating for major depressive disorder and adenocarcinoma of the prostate should be remanded for additional development.  

In regards to the claim for an increased rating for adenocarcinoma of the prostate, the Veteran has been afforded VA examinations in March 2009 and March 2011.  Both examiners indicated that the Veteran's disability requires the use of absorbent material that must be changed 2 to 4 times per day.  However, the March 2011 VA examiner indicated that the Veteran's Parkinson's disease aggravated the urinary incontinence as he has urinary incontinence at nights, and the incontinence has increased about 30 percent.  Based on the March 2011 VA examiner's statement, the Board is unclear as to the severity and frequency of the Veteran's voiding dysfunction, as measured by the rating schedule.  Hence, the Board finds that the matter must be remanded for a contemporaneous VA examination to address this question.  

In regards to the claim for an increased rating for major depressive disorder, the Veteran was afforded a VA examination in March 2009.  After mental status examination and interview of the Veteran, the examiner characterized the impairment from the Veteran's illness as moderate to severe, yet later in the report found that there was total occupational and social impairment due to mental disorder signs and symptoms.  These conclusions appear inconsistent.  Another examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional records of treatment he wishes VA to consider in connection with his claims for increase ratings for his prostate cancer residuals and mental health disability.  The identified records should be sought.  

2. The RO should schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his major depressive disorder.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail.  

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected prostate cancer residuals.  All necessary studies, to include laboratory testing, should be performed.  

The examiner should identify all current prostate cancer residuals, to include urinary and renal dysfunction.  

The examiner should address whether there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials.  If so, the examiner should describe the frequency that such absorbent materials must be changed, i.e., the number of times per day.  

The examiner should also specifically indicate whether the Veteran's prostate cancer residuals result in renal dysfunction.  

In addition, the examiner should state whether voiding dysfunction or renal dysfunction is the predominant symptom of the Veteran's prostate cancer residuals.  

A complete rationale should be given for all opinions and conclusions expressed.  

4. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


